                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                          PAIGE P. YEH, ESQUIRE - State Bar #229197
                        2 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                          Email: jgoodman@gnhllp.com
                        5 Email: pyeh@gnhllp.com
                        6 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        7
                          ***
                        8
                        9 DUGAN
                                   BARR, ESQ. - State Bar #40663
                          BRANDON STORMENT, ESQ. - State Bar #267260
                       10 BARR & MUDFORD LLP
                          P.O. Box 994390
                       11 Redding, CA 96099
                          Ttelephone: (530) 243-8008 /
                       12 Facsimile: (530) 243-1648
                          Email: dugan@ca-lawyer.com
                       13 Email: brandon@ca-lawyer.com
                       14 Attorneys for Plaintiff
                          DEBRA VAN EPEREN
                       15
                       16
                       17                           UNITED STATES DISTRICT COURT
                       18                        EASTERN DISTRICT OF CALIFORNIA
                       19
                       20 DEBRA VAN EPEREN,                          Case No. 2:19-cv-00312-WBS-DMC
                       21                               Plaintiff,
                                                                     STIPULATION AND REQUEST FOR
                       22 vs.                                        CONTINUANCE OF INITIAL
                                                                     SCHEDULING CONFERENCE
                       23 HOME DEPOT U.S.A., INC.; and
                          DOES 1 through 20, Inclusive,
                       24
                                                   Defendants.
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 ///
        94104
Tel.: (415) 705-0400
                       28

                                                                       -1-
                                STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                       Case No. 2:19-cv-00312-WBS-DMC
                        1         IT IS HEREBY STIPULATED by and between plaintiff Debra Van Eperen
                        2 (“Plaintiff”) and defendant Home Depot U.S.A., Inc. (“Home Depot”), by and through
                        3 their attorneys of record, that good cause exists and the parties request that the Court
                        4 continue the initial scheduling conference presently scheduled for June 24, 2019 for the
                        5 following reasons:
                        6         1.     The parties have agreed to suspend discovery (including initial disclosures)
                        7 until Plaintiff’s alleged injuries have stabilized (expected to be in September 2019). At
                        8 that point, the parties will endeavor to settle the matter informally. If the case does not
                        9 resolve at that point, the parties will commence discovery.
                       10         2.     Accordingly, the parties respectfully request that the Court issue an order
                       11 requiring the parties to submit a Supplemental Joint Rule 26(f) Status Report no later than
                       12 November 4, 2019.
                       13         3.     The parties further requests that the Court continue the initial scheduling
                       14 conference to November 18, 2019.
                       15 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       16
                       17 DATED: June 17, 2019                        GOODMAN NEUMAN HAMILTON LLP
                       18
                                                                      By:      /s/ Paige Yeh
                       19                                                   PAIGE YEH
                                                                            Attorneys for Defendant
                       20                                                   HOME DEPOT U.S.A., INC.
                       21
                       22 DATED: June 17, 2019                        BARR & MUDFORD LLP
                       23
                                                                      By:      /s/ Brandon Storment
                       24
                                                                            BRANDON STORMENT
                       25                                                   Attorneys for Plaintiff
                                                                            DEBRA VAN EPEREN
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                       -2-
                                STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                       Case No. 2:19-cv-00312-WBS-DMC
                       1                                           ORDER
                       2         The Court, having reviewed the Stipulation of the parties and finding good cause,
                       3 hereby issues an Order to continue the initial status conference from June 24, 2019, at
                       4 1:30 p.m. to November 25, 2019 at 1:30 p.m. A joint status report shall be filed no later
                       5 than November 12, 2019.
                       6 IT IS SO ORDERED.
                       7
                                 Dated: June 18, 2019
                       8
                       9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                     -3-
                              STIPULATION AND REQUEST FOR CONTINUANCE OF INITIAL SCHEDULING CONFERENCE
                                                     Case No. 2:19-cv-00312-WBS-DMC
